

116 SRES 668 ATS: Commemorating the Federal Law Enforcement Training Center’s 50th Anniversary.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 668IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mrs. Loeffler (for herself and Mr. Perdue) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the Federal Law Enforcement Training Center’s 50th Anniversary.Whereas the Federal Law Enforcement Training Center (FLETC) was established on July 1, 1970, in response to a need for standard training across Federal law enforcement agencies;Whereas the FLETC headquarters in Glynco, Georgia, opened in 1975;Whereas FLETC became a part of the Department of Homeland Security on March 1, 2003, pursuant to the Homeland Security Act of 2002 (P.L. 107–296); Whereas, in 2016, Congress passed, and the President signed into law, FLETC’s first authorizing legislation, the Federal Law Enforcement Training Centers Reform and Improvement Act of 2015 (P.L. 114–285);Whereas FLETC provides basic and advanced law enforcement training for 95 Federal law enforcement agencies and to State, local, and Tribal law enforcement agencies nationwide;Whereas FLETC includes training locations in Glynco, Georgia, Artesia, New Mexico, Charleston, South Carolina, and Cheltenham, Maryland;Whereas the mission of FLETC is to prepare the Federal law enforcement community to safeguard the people of the United States, our homeland, and our values through strategic partnerships; andWhereas FLETC trains nearly 70,000 law enforcement personnel annually in 872 training programs and maintains more than 3,400 acres of training ground: Now, therefore, be itThat the Senate—(1)recognizes the 50th anniversary of the Federal Law Enforcement Training Center; and(2)recognizes the staff, students, and leadership of the Federal Law Enforcement Training Center for their commitment to preparing law enforcement to protect the people of the United States.